DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 01/07/2019 with preliminary amendment filed on 04/30/2021, in which, claim(s) 1-21 are pending. Claims 1, 14 and 20 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019, 11/28/2019,  04/30/2020, 06/28/2020 and 07/27/2020 has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Terminal Disclaimer
The terminal disclaimers filed on 04/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,789,151, 10,783,055 and 10,990,504 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Drawings
The drawings filed on 01/07/2019 with preliminary amendment filed on 04/30/2021 are accepted by The Examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In claims 1, and 20:
          “recording memory writes generated by the simulation in a memory delta buffer;
generating a nested data structure documenting simulated execution flow of said instrumented source code utilizing collected runtime execution information whereby logpoints are entered into said nested data structure;
generating checkpoints into said memory delta buffer wherein each checkpoint corresponds to a particular point in time of the simulated execution of the instrumented source code;” in combination with other limitations recited as specified in the independent claim(s). 

In claim 14:
“a hardware memory based nested data structure operative to store data capturing an execution path taken during simulated execution flow of instrumented debuggee source code;
a code execution module operative to simulate execution of the instrumented source code virtually out-of-process in an isolated execution environment, record memory writes in said memory delta buffer generated as a result of said simulated execution, store data capturing an execution path taken during the simulated execution of said instrumented source code using said nested data structure and insert checkpoints into said memory delta buffer, wherein each checkpoint corresponds to particular points in time of the simulated execution;” in combination with other limitations recited as specified in the independent claim(s). 

The closest prior art made of record are:
Pramod Joisha (US 2019/0065780 A1) teaches based on a variable that is contained in the program statement, identifying at least one modifiable parameter (MP) of the program; and obfuscating a portion of a memory image associated with the program based on the identified MP.
Jordi Mola (US 2018/0060213 A1) teaches new implementations of recording and replaying traces for time travel debugging that can produce orders-of-magnitude performance improvements over prior attempts, that enable recording of multi-threaded programs whose threads freely run concurrently across multiple processing units, and that can produce trace files with orders of magnitude size reduction over the trace files of prior attempts. 
Marron et al. (US 2015/0378870 A1) teaches time travel debugging in a managed runtime system. The managed runtime system can include an execution component that executes a managed program component. Moreover, the managed runtime system can include a time travel debugger component to record a sequence of live-object snapshots of program states during execution of the managed program component. A live-object snapshot can include live objects from a heap in memory at a given time during the execution.
Eric D. Schneider (US 6,901,581 B1) teaches debugging a computer program. Program information is recorded in a trace buffer. The program information generally includes write accesses from the computer program and the execution path of the computer program. In addition, a memory image snapshot of at least a portion of memory being utilized by the computer program is captured. Simulated re-execution of the computer program then occurs by adjusting the state of the memory image snapshot based on the program information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG-FENG HUANG/Examiner, Art Unit 2497